DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ADRIANA ARROYO,
                              Appellant,

                                     v.

    FRANK MARRERO and CARMAX AUTO SUPERSTORES, INC.,
                        Appellees.

                              No. 4D21-1635

                              [March 31, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. 12-12125
CACE (14).

   Randall Nordlund of Nordlund P.A., Miami, for appellant.

   Todd A. Fodiman and Jeffrey A. Sudduth of Legon Fodiman & Sudduth,
P.A., Miami, for appellee CarMax Auto Superstores, Inc.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.